     Case 3:20-cv-00715-W-DEB Document 30 Filed 12/01/20 PageID.256 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIANA CECELIA CHAMBERS, et al.,                   Case No.: 20-CV-0715 W (RBB)
12                                   Plaintiffs,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION TO DISMISS WITH
                                                       PREJUDICE [DOC. 29]
14   SAN DIEGO HOUSING COMMISSION,
     et al.,
15
16                                 Defendants.
17
          Pending before the Court is a joint motion to dismiss this action with prejudice.
18
     Good cause appearing, the Court GRANTS the joint motion [Doc. 29] and ORDERS the
19
     case DISMISSED WITH PREJUDICE.
20
          In light of the dismissal, the motion to dismiss [Doc. 6] is DENIED as moot.
21        IT IS SO ORDERED.
22   Dated: December 1, 2020
23
24
25
26
27
28

                                                   1
                                                                              20-CV-0715 W (RBB)
